 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL DIXON,                                     No. 2:15-cv-2372 KJM AC P
12                            Plaintiff,
13               v.                                        ORDER
14    D. OLEACHEA, et al.,
15                            Defendants.
16

17           By orders filed August 21, 2018, and December 11, 2018, this court suspended briefing on

18   the motions to dismiss filed by defendants Hall and Oleachea. See ECF No. 30, 40. The court

19   now sets the following briefing schedule. Because plaintiff prepared and filed an opposition to

20   defendant Hall’s motion prior to receiving the court’s first order, see ECF No. 33, he will be

21   provided the choice of relying on that opposition or filing a new opposition that supersedes the

22   original.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. Plaintiff shall, on or before January 25, 2019, file and serve an opposition to the

25                    motion to dismiss filed by defendant Oleachea;

26           2. Plaintiff shall, on or before January 25, 2019, file either:

27                       a. A new, superseding opposition to the motion to dismiss filed by defendant

28                           Hall, or
 1                b. A notice that he chooses to rely on his original opposition in response to Hall’s
 2                    motion (ECF No. 33);
 3         3. Defendants Hall and Oleachea may, on or before February 8, 2019, file and serve their
 4         respective replies to plaintiff’s separate oppositions.
 5         IT IS SO ORDERED.
 6   DATED: January 9, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
